PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/916,520
Filing Date: 30 Jun 2020
Appellant(s): HEWLETT-PACKARD DEVELOPMENT COMPANY, L.P.



__________________
Michael Dryja
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 25, 2022.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 7, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WTHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2015/0306875 (“Nishimura”).
These claims were indicated as allowable in the Pre-Brief Conference decision of May 3, 2022.
STATUS OF CLAIMS
Claims 1-2 and 4-7 were indicated as allowable in the Pre-Brief Conference decision of May 3, 2022.  Therefore, Appellant’s version of the status of claims in the Appeal Brief filed May 25, 2022, stating “Claims 1-2, 4-8, 10-15, and 17-20 are pending in this patent application, stand rejected, and are subject to this appeal” is incorrect.  
Currently, claims 8, 10-15, and 17-20 are pending in this patent application, stand rejected, and are subject to this appeal.


RESTATEMENT OF GROUNDS OF REJECTION
The following ground(s) of rejection are applicable to the appealed claims.
A: Claims 8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Pub. 2015/0306875 (“Nishimura”).

(2) Response to Argument
A: Claim 1
Claims 1, 2, and 4-7 were indicated as allowed in the Pre-Brief Conference decision of May 3, 2022; therefore, the arguments presented in the Appeal Brief directed to claim 1 and its dependent claims are moot.

B: Claim 8
Appellant argues that the rejection of claims 8 and 10-13 is in error (Appeal Brief, page 4).  However, Appellant fails to provide any other specific arguments for this claim or any accompanying dependent claim.  Instead, Appellant generically alleges that claim 8 is an independent claim with similarities to claim 1 and should be treated as such.  

The Examiner respectfully disagrees. The claim limitations of claim 8 include language which departs from that of claim 1 such that the same arguments directed to claim 1 would not apply.  For a comparison of significant limitations:

Claim 1:
 “fluid slot formed in the substrate and in a panel” {emphasis added}
 “fluid circulation rib formed in the substrate and extending into and positioned in the fluid slot between a position directly below the ejection nozzle and a position directly below the fluid output hole” {emphasis added}

Claim 8: 
“substrate defines first and second sidewalls defining a fluid slot” and “panel defines first and second sidewalls further defining the fluid slot” {emphasis added}
“fluid circulation rib has a termination point in a portion of the fluid slot defined by the substrate and not by the panel” {emphasis added}

As highlighted above by bolding and underlining, the claim limitations of claims 1 and 8 describe different device structures.  Claim 8 incorporates the idea of specific sidewalls defining a fluid slot and varying distances between these walls to form a slot whereas claim 1 requires a fluid slot formed in a layer.  Further, the term “defining” of claim 8 has been interpreted more broadly than “formed in a layer” as required by claim 1.  For example, “defining” has been interpreted as forming any edge surface of a fluid slot in claim 8.  In contrast, “formed in a layer” of claim 1 has been interpreted more narrowly as requiring some depth into the layer.  These structural differences provide different limitations of a fluid circulation rib in each claim.  Thus, claims 1 and 8 do not have identical language and structure.  As such, these claims have not been interpreted as sufficiently similar for the same arguments to apply.  

Alternately, assuming that the language of claim 8 should be interpreted as similar to those of claim 1, Examiner recognizes the following arguments related to claim 1:
Appellant first argument as applied to claim 8:
 Appellant asserts that “the fluid slot is formed in the substrate and in the panel adjacent to the substrate…whereas the fluid circulation rib that extends into the fluid slot (and positioned below the fluid output hole) is formed in the substrate” (Appeal Brief, page 6).  Appellant further asserts that the Nishimura reference cannot reconcile the claim language of the fluid slot while including the formation of the fluid circulation rib (Appeal Brief, page 6).  In particular, Appellant argues that “here is no way for the fluid slot to be formed in the substrate and the panel, which is necessarily below the substrate, since it is adjacent to the substrate as claimed, and the substrate is adjacent to the layer as claimed” (Appeal Brief, page 6).

The Examiner respectfully disagrees.  As previously discussed above, the language of claim 8 does not require the “fluid slot to be formed in the substrate and the panel”.  Thus, Appellant’s argument in this regard is moot.  Further, there do not appear to be any limitations in any of the claims that depend from claim 8 which require that the panel is necessarily below the substrate.  Thus, Appellants argument in this regard is also moot.
	Figure 6 of Nishimura has been annotated below to further illustrate the positioning of the fluid circulation rib and fluid slot provided by the Nishimura reference.

    PNG
    media_image2.png
    589
    916
    media_image2.png
    Greyscale

Appellant second argument as applied to claim 8:
Appellant asserts that “the claim language specifies that the fluid circulation rib extends into and positioned in the fluid slot” and that a broadest reasonable interpretation of the fluid slot of Nishimura “simply defines the bottom of the fluid slot” (Appeal Brief, page 6).  In particular, Appellant alleges that “there is no way to interpret Nishimura so that it teaches a fluid recirculation rib extending into and position in the fluid slot” (Appeal Brief, page 6).

The Examiner respectfully disagrees.  As previously discussed above, the language of claim 8 does not require the “fluid slot to be formed in the substrate and the panel”.  Thus, Appellant’s argument is directed to “extending into and positioned in” and describing the structure of a bucket in this regard is moot.
To illustrate further the fluid circulation rib extending into and positioned in the fluid slot, Nishimura, Fig. 6 is annotated and provided below.  

    PNG
    media_image3.png
    589
    916
    media_image3.png
    Greyscale

 
C: Claim 14
Appellant argues that the rejection of claims 14-15 and 17-20 is in error (Appeal Brief, page 4). However, Appellant fails to provide any other specific arguments for this claim or any accompanying dependent claim.  Instead, Appellant generically alleges that claim 14 is an independent claim with similarities to claim 1 and should be treated as such.  
The Examiner respectfully disagrees.  The claim limitations of claim 14 include language which departs from that of claim 1 such that it is not assumed that the same arguments directed to claim 1 would apply.  For a comparison of significant limitations:
Claim 1:
 “fluid slot formed in the substrate and in a panel” {emphasis added}
 “fluid circulation rib formed in the substrate and extending into and positioned in the fluid slot between a position directly below the ejection nozzle and a position directly below the fluid output hole” {emphasis added}
Claim 14: 
“a substrate adjacent to the layer and defining: first and second sidewalls defining a fluid slot therebetween” {emphasis added}
“a plurality of fluid circulation ribs that each extend into and is positioned in a corresponding fluid slot between a position directly below a corresponding ejection nozzle and a position directly below a corresponding fluid output hole” {emphasis added}
“a plurality of pairs of first and second sidewalls further defining the respective fluid slots therebetween, each fluid slot having a greater width between corresponding first and second sidewalls of the panel than between corresponding first and second sidewalls of the substrate”
“wherein each fluid circulation rib has a termination point in a portion of the corresponding fluid slot defined by the substrate and not by the panel” {emphasis added}

As highlighted above by bolding and underling, the claim limitations of claims 1 and 14 describe different device structures.  Claim 14 incorporates the idea of specific sidewalls defining a fluid slot and varying distances between these walls to form a slot whereas claim 1 requires a fluid slot formed in a layer.  Further, the term “defining” of claim 14 has been interpreted more broadly than “formed in a layer” as required by claim 1.  For example, “defining” has been interpreted as forming any edge surface of a fluid slot in claim 14.  In contrast, “formed in a layer” as required by claim 1 has been interpreted more narrowly as requiring some depth into the layer.  These structural differences are directed to different limitations of a fluid circulation rib in each claim.  Thus, claims 1 and 14 do not have identical language and structure.  As such, these claims have not been interpreted as sufficiently similar for the same arguments to apply.  
Alternately, assuming that the language of claim 14 should be interpreted as similar to those of claim 1, Examiner recognizes the following arguments related to claim 1:
Appellant first argument as applied to claim 14:
 Appellant asserts that “the fluid slot is formed in the substrate and in the panel adjacent to the substrate…whereas the fluid circulation rib that extends into the fluid slot (and positioned below the fluid output hole) is formed in the substrate” (Appeal Brief, page 6).  Appellant further asserts that the Nishimura reference cannot reconcile the claim language of the fluid slot while including the formation of the fluid circulation rib (Appeal Brief, page 6).  In particular, Appellant argues that “here is no way for the fluid slot to be formed in the substrate and the panel, which is necessarily below the substrate, since it is adjacent to the substrate as claimed, and the substrate is adjacent to the layer as claimed” (Appeal Brief, page 6).

The Examiner respectfully disagrees.  As previously discussed above, the language of claim 14 does not require the “fluid slot to be formed in the substrate and the panel”.  Thus, Appellant’s argument in this regard is moot.  Further, there do not appear to be any limitations in any of the claims that depend from claim 14 which require that the panel is necessarily below the substrate.  Thus, Appellant’s argument in this regard is also moot.
	Figure 6 of Nishimura has been annotated below to further illustrate the positioning of the fluid circulation rib and fluid slot provided by the Nishimura reference.

    PNG
    media_image2.png
    589
    916
    media_image2.png
    Greyscale

Appellant second argument as applied to Claim 14:
Appellant asserts that “the claim language specifies that the fluid circulation rib extends into and positioned in the fluid slot” and that a broadest reasonable interpretation of the fluid slot of Nishimura “simply defines the bottom of the fluid slot” (Appeal Brief, page 6).  In particular, Appellant alleges that “there is no way to interpret Nishimura so that it teaches a fluid recirculation rib extending into and position in the fluid slot” (Appeal Brief, page 6).

The Examiner respectfully disagrees.  As previously discussed above, the language of claim 14 does not require the “fluid slot to be formed in the substrate and the panel”.  Thus, Appellant’s argument directed to “extending into and positioned in” and describing the structure of a bucket in this regard is moot.  To illustrate further the fluid circulation rib extending into and positioned in the fluid slot, Nishimura Fig. 6 is annotated and provided below.  

    PNG
    media_image3.png
    589
    916
    media_image3.png
    Greyscale

 
	(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERICA S LIN/Primary Examiner, Art Unit 2853                                                                                                    
Conferees:
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853      
                                                                                                                                                                                                  
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.